DETAILED ACTION
This application is in response to the request for continued examination filed on March 28, 2022.
Claims 1-14 are pending. Claims 1 and 6-8 have been amended. Claim 14 is newly added. Claims 1, 6-8, and 12 are independent claims. Claims 6-7 are indicated as allowable. Claims 3-5 and 9-10 are objected.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of the new grounds of rejection.
Allowable Subject Matter
Claims 6-7 are indicated as allowable.
Claims 3-5 and 9-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
During the time of examination, the following prior art references were found by the examiner to be the closest art of record to the claimed invention: Komatsu et al.. (USPPN: 2016/029546; hereinafter Komatsu) and Ochenas et al. (USPPN: 2018/0143733; hereinafter Ochenas).
Komatsu teaches a lift control apparatus for a ground work apparatus. Komatsu teaches a display on a working machine for displaying and controlling setting information for the working machine. Similarly, Ochenas teaches a user interface for displaying and controlling settings of an industrial vehicle.
However, the cited references fail to teach, either alone or in combination, when considered as a whole: “wherein the display control portion arranges the plurality of candidate boxes on a reference line set at the reference position in a case where the setting to the working machine is not performed, and wherein the display control portion moves the display box from the reference line to the setting line parallel to the reference line in a case where the setting to the working machine is performed” as recited in claim 3; and  “wherein the contents display portion has a box selecting portion for selecting the display box from among the plurality of candidate boxes, and wherein the display control portion displays the setting bar extending from the display box selected by the box selecting portion toward a setting line set at the position corresponding to the position of the contents display portion, and in a case where one of the plurality of candidate boxes, different from the candidate box corresponding to the display box, is selected as another display box, displays another setting bar extending from the another display box toward the setting line and deletes the setting bar extending from the display box toward the setting line” as recited in claim 9.
	Dependent claims 4-5 and 10 further add limitations to the allowable subject matter of their corresponding independent claims; thus would also be allowable.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball et al. (USPPN: 2006/0291666; hereinafter Ball).
As to claim 1 (and similarly claim 12), Ball teaches A display device for a [working machine], (e.g., see [0001], [0048] teaching a device. The claim limitation of a working machine is interpreted as being an intended use of the claimed invention. Applicant is remined that, typically, no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim. An intended use generally does not impart a patentable distinction if it merely states an intention or is a description of how the claimed apparatus is to be used. (See MPEP 2111.04). In the present case, the claimed invention is directed towards a display for displaying setting information for the device and controlling the position of the displayed setting information. As such, any display device capable of displaying a plurality of candidate setting information, a contents display portion, and controlling to move a display box to a position corresponding to a position of the contents display portion meets the limitations, regardless of whether the device is a working machine) comprising: 
	a screen configured to display (e.g., see [0001], [0008] teaching a device with a display):
		a plurality of candidate boxes representing respective plural sorts of candidate setting information to be set to the [working machine] (e.g., see Fig. 17 teaching a plurality of boxes representing a respective plurality of different volume control settings in which volume setting information to be set. See above wherein “working machine” is interpreted as an intended use); 
		a contents display portion in which a setting item relating to the working machine (e.g., see Fig. 17 teaching a mute control in which a volume setting control can be performed relating to the device. See above wherein “working machine” is interpreted as an intended use); and 
	a display control portion to move a display box from a predetermined reference position on the screen to a position corresponding to a position of the contents display portion in performing the setting to the working machine, the display box being one of the plurality of candidate boxes in which candidate setting information corresponding to the setting is displayed (e.g., see Figs. 15, 17, [0043]-[0045], [0048] teaching a central processing unit for performing the instructions of moving a volume indicator (i.e., display box) from a predetermined position on a screen to a position corresponding to a position of the mute control in performing the volume setting of the device, the volume indicator being one of several volume indicators).  

As to claim 8, Ball teaches A display device for a [working machine], (e.g., see [0001], [0048] teaching a device. The claim limitation of a working machine is interpreted as being an intended use of the claimed invention. Applicant is remined that, typically, no patentable distinction is made by an intended use or result unless some structural difference is imposed by the use or result on the structure or material recited in the claim, or some manipulative difference is imposed by the use or result on the action recited in the claim. An intended use generally does not impart a patentable distinction if it merely states an intention or is a description of how the claimed apparatus is to be used. (See MPEP 2111.04). In the present case, the claimed invention is directed towards a display for displaying setting information for the device and controlling the position of the displayed setting information. As such, any display device capable of displaying a plurality of candidate setting information, a contents display portion, and controlling to display a setting bar to connect a display box and a position corresponding to a position of the contents display portion meets the limitations, regardless of whether the device is a working machine) comprising: 
	a screen configured to display (e.g., see [0001], [0008] teaching a device with a display):
		a plurality of candidate boxes representing respective plural sorts of candidate setting information to be set to the [working machine] (e.g., see Fig. 17 teaching a plurality of boxes representing a respective plurality of different volume control settings in which volume setting information to be set. See above wherein “working machine” is interpreted as an intended use); 
		a contents display portion in which a setting item relating to the [working machine] (e.g., see Fig. 17 teaching a mute control in which a volume setting control can be performed relating to the device. See above wherein “working machine” is interpreted as an intended use); and 
	a display control portion to display a setting bar in performing the setting to the [working machine], the setting bar connecting, on the screen, a display box and a position corresponding to a position of the contents display portion to indicate that the setting is performed and the display box being one of the plurality of candidate boxes in which candidate setting information corresponding to the setting is displayed (e.g., see Figs. 15, 17, [0043]-[0045], [0048] teaching a central processing unit for performing the instructions of displaying a ghost indicator (i.e., setting bar) for performing a volume setting, the ghost indicator connecting a volume indicator (i.e., display box) a position corresponding to a position of the mute control in performing the volume setting of the device, the volume indicator being one of several volume indicators).  


Claims 1, 2, 8, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al. (USPPN: 2016/0029546; hereinafter Komatsu).
As to claim 1, Komatsu teaches A display device for a working machine (e.g., see Fig. 5), comprising: 
a screen configured to display (e.g., see Fig. 5 teaching a display):
	a plurality of candidate boxes representing respective plural sorts of candidate setting information to be set to the working machine and being displayed on a screen (e.g., see Fig. 6 elements 102a-105a, 102b and 102c teaching a plurality of boxes representing a plurality of different control settings in which setting information to be set is represented); 
	a contents display portion in which a setting item relating to the working machine (e.g., see Fig. 6 portion 110 teaching a control region for setting an item related to the machine is presented); and 
a display control portion to move a display box from a predetermined reference position to a position corresponding to the contents display portion in performing the setting to the working machine, the display box being one of the plurality of candidate boxes in which candidate setting information corresponding to the setting is displayed (e.g., see Fig. 6, [0040], [0042]-[0045] teaching a display control unit (i.e., display control portion) to adjust an upper limit display symbol (i.e., display box) from a previously set value (i.e., predetermined reference position) to a position corresponding to the input by the contents display portion, the upper limit display symbol being one of the plurality of candidate boxes).  

As to claim 2, the rejection of claim 1 is incorporated.  Komatsu further teaches wherein the display control portion moves the display box from the reference position to a setting line set at the position corresponding to the position of the contents display portion (e.g., see Fig. 6, [0040], [0042]-[0045] teaching a display control unit to adjust an upper limit display symbol (i.e., display box) from a previously set value (i.e., predetermined reference position) to a position corresponding to the input by the contents display portion (i.e., setting line)).  
While Komatsu teaches accessing different candidate boxes from the increase/decrease button display area, Komatsu fails to teach wherein the contents display portion has a box selecting portion for selecting the display box from among the plurality of candidate boxes, the display box being selected by the box selecting portion.
However, in the same field of endeavor of graphical user interfaces Ochenas wherein the contents display portion has a box selecting portion for selecting the display box from among the plurality of candidate boxes, the display box being selected by the box selecting portion (e.g., see Fig. 3, [0100], [0113], [0116], [0117] teaching a plurality of control elements for navigating to the plurality of different candidate boxes and adjusting the settings of the selected box). Accordingly, it would have been obvious to modify the up/down controls of Komatsu with the multi-directional input controls of Ochenas with a reasonable expectation of success. One would have been motivated to make such a modification to easily access content in a plurality of directions.  


As to claim 8, Komatsu teaches A display device for a working machine (e.g., see Fig. 5), comprising: 
a screen configured to display (e.g., see Fig. 5 teaching a display):
	a plurality of candidate boxes representing respective plural sorts of candidate setting information to be set to the working machine and being displayed on a screen (e.g., see Fig. 6 elements 102a-105a, 102b and 102c teaching a plurality of boxes representing a plurality of different control settings in which setting information to be set is represented); 
	a contents display portion in which a setting item relating to the working machine (e.g., see Fig. 6 portion 110 teaching a control region for setting an item related to the machine is presented); and 
a display control portion to display a setting bar in performing the setting to the working machine, the setting bar connecting, on the screen, a display box and a position corresponding to a position of the contents display portion to indicate that the setting is performed and the display box being one of the plurality of candidate boxes in which candidate setting information corresponding to the setting is displayed (e.g., see Fig. 6, [0040], [0042]-[0045] teaching a display control unit (i.e., display control portion) to adjust an upper limit display symbol (i.e., display box) to a position corresponding to the input by the contents display portion, the upper limit display symbol being one of the plurality of candidate boxes and having a vertical line connecting the symbol the set the value (i.e., position corresponding to a position of the contents display portion)).  

As to claim 12, the claim is directed to a working machine (e.g., see Fig. 2 of Komatsu) comprising the display device of claim 1 and is similarly rejected.  
	
As to claim 13, the rejection of claim 12 is incorporated.  Komatsu further teaches 112a machine body having a traveling device (e.g., see Fig. 2); and a lifting device arranged on a rear portion of the machine body and configured to be coupled to a working device (e.g., see Fig. 2).

As to claim 14, the rejection of claim 1 is incorporated. Komatsu further teaches wherein the position corresponding to the position of the contents display portion is a position closer to the position of the contents display portion that the reference position is to the position of the contents display portion (e.g., see Fig. 6, [0042]-[0043] wherein the position set by the contents display portion can be a position closer to the contents display portion than the previously set value position (i.e., reference position)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu, as applied above, and in further view of Park et al. (10,088,035; hereinafter Park).
As to claim 11, the rejection of claim 1 is incorporated.  Komatsu further teaches wherein a plurality of the contents display portions are displayed on the screen, and a plurality of the setting items are displayed in the respective plurality of content display portions (e.g., see Fig. 6 teaching a plurality of content display portions on the screen (e.g., 111-115) wherein each content display portion has a plurality of setting items (e.g., 111a, 111b),
wherein the plurality of setting items include an upper limit and lower limit [of the shift position and the shift position at which a working device attached to the working machine is moved upward] (e.g., see Fig. 6, [0042] wherein the setting items include and upper and lower limits), and
wherein the display control portion moves, from the reference position to a position corresponding to a position of one of the plurality of contents display portions in which a specific one of the plurality of setting items is displayed, the display box in which candidate setting information corresponding to the specific one of the plurality of setting items is displayed (e.g., see Fig. 6, [0040], [0042]-[0045] teaching a display control unit (i.e., display control portion) to adjust an upper limit display symbol (i.e., display box) from a previously set value (i.e., predetermined reference position) to a position corresponding to the specific input by the contents display portion, the upper limit display symbol being one of the plurality of candidate boxes being set to the specific input).
While Komatsu teaches setting and displaying upper and lower limits, Komatsu fail to teach  wherein the plurality of candidate boxes are boxes in which a shift position of the working machine is indicated as the candidate setting information.
However, in the same field of endeavor of graphical user interfaces for controlling machines, Park teaches a shift position of the working machine is indicated as the candidate setting information (e.g., see Title, Fig. 2, 1:15-30).  Accordingly, it would have been obvious to one of ordinary skill in the art to modify Komatsu in view of Park to quickly and easily shift gears of an apparatus (e.g., see 2:35-40 of Park).



is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179